Citation Nr: 1204778	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO. 00-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2. Entitlement to service connection for spondylolisthesis of the lower back. 

3. Entitlement to service connection for hernia, or residuals thereof.

(The issue of entitlement to waiver of recovery of indebtedness in the amount of $15,235.00 will be addressed separately.)


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 decision of the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO). The Veteran timely disagreed with that decision in a December 1999 statement, originally written in Spanish. This appeal was originally remanded by the Board in August 2005.

The Veteran appeared at a Travel Board hearing chaired by an Acting Veterans Law Judge in June 2003. In June 2009, the Veteran was advised that the Acting Veterans Law Judge had retired. He was offered the opportunity to appear at a new hearing before a new Veterans Law Judge. In June 2009, he declined.

On a September 2005 VA Form 21-4142, the Veteran listed the disorders currently on appeal. He also listed depression. This may be a claim for service connection for a psychiatric disorder. This matter is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his sinus problems, back problems, and hernia all began in service and that he has had all of these disorders continually since service. See, e.g., BVA Hearing Transcript (June 2003) at 3, 8, and 16.

Service treatment records are not currently associated with the claims file, though they were at one time. For example, the August 1999 rating decision from which this appeal stem notes that service treatment records were reviewed. The Board discussed service treatment records in the August 2005 remand. In December 2010, the Board temporarily transferred the file back to the RO so that a new claim could be adjudicated. No information on this new claim is in the claims file. A review of the Veteran's Virtual VA records shows that a claim for service connection for diabetes mellitus type II was withdrawn in January 2011. See Notification Letter. (Jan. 2011). It appears that the service treatment records may be associated with a temporary folder still at the RO. Without these records, the Board cannot adjudicate these claims. They must be associated with the claims file.

The Veteran was afforded a VA examination for his sinuses in February 2009. The examination report is extremely minimal. It is unclear if the Veteran even attended an examination or if this report is based on a review of the claims file without examination. No opinion on the etiology of the Veteran's sinusitis was given. 
Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). As the examination failed to address etiology of the Veteran's sinusitis, a new examination is required.

The Veteran contends that back problems and his hernia began in service and that he has had back problems and the hernia continually since service. See, e.g., BVA Hearing Transcript (June 2003) at 8 and 16. He has not been afforded a VA examination to address his claims for service connection for a back disorder and for a hernia. Such an examination should be scheduled. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

The Veteran receives regular medical treatment from the VA medical center (VAMC). See, e.g., VA treatment records, generally, and VA Form 21-4142 (Sept. 2005). However, the most recent VA treatment records associated with the claims file are dated in 2007. Current and complete VA treatment records should be obtained. 38 C.F.R. § 3.159 (2011).

In the August 2005 Remand, the RO/AMC was instructed to attempt to obtain various private medical records from Dr. Emma Lou Carreras, Dr. Roberto León, Dr. F. Pino, Dr. José Montañez, Dr. Alexis Echevarría, and Dr. César Irizarry-Benetti. The Veteran should be given another opportunity to provide the addresses and exact or approximate dates of treatment provided by any of these providers. Id.

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's complete service treatment records with the claims file. If these records are no longer with the RO/AMC, they should be obtained from the National Personnel Records Center in St. Louis, Missouri, or from any other possible source. Evidence of attempts to obtain these records should be associated with the claims file

2. The RO/AMC should ask the Veteran to provide the addresses and dates of treatment by Dr. Emma Lou Carreras , Dr. Roberto León, Dr. F. Pino, Dr. José Montañez, Dr. Alexis Echevarría, and Dr. César Irizarry-Benetti, as well as by any other private health care provider. A copy of the letter to the Veteran should be made part of the record. 

3. After securing any necessary authorization or medical releases, obtain copies of the Veteran's complete private treatment reports from all sources identified by the Veteran. Evidence of attempts to obtain these records should be associated with the claims file

4. Obtain the Veteran's current and complete VA treatment records, including any records from the Ponce VA outpatient clinic from the 1975 through 1998. Evidence of attempts to obtain these records should be associated with the claims file.  Do not attach duplicative records to the claims file.

5. Once all the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of sinusitis. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran.

The examiner should obtain a complete history regarding the Veteran's sinusitis and include it in the report.  A physical examination must be conducted and the examiner must list or assign all current diagnoses. The examiner should comment on whether the Veteran's statements regarding his symptoms are consistent with medical principles and the diagnosed sinus disorder.

The examiner should offer an opinion as to whether any currently diagnosed sinusitis or sinus problem at least as likely as not (50/50 probability) had its onset in service, has been continuous since service, or is otherwise related to service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

6. Once all the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of a back disorder and a hernia disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran.

The examiner should obtain a complete history of each disorder and include it in the report.  A physical examination must be conducted and all current diagnoses must be assigned.  The examiner should comment on whether the Veteran's statements regarding his symptoms are consistent with medical principles and the diagnosed back disorder or hernia disorder.

The examiner should offer an opinion as to whether any currently diagnosed (a) back disorder and (b) hernia disorder at least as likely as not (50/50 probability) had its onset in service, has been continuous since service, or is otherwise related to service.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

7. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

